Citation Nr: 1207534	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injury to the left wrist and/or hand. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1977 to October 1981, from October 1982 to October 1985, and from January 1987 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In pertinent part of that rating decision, the RO denied the claim for service connection for residuals of injury to the left wrist and/or hand.  The Veteran appealed.  

The Veteran had a hearing scheduled before a member of the Board sitting at the RO in July 2007.  The Veteran did not appear and no postponement was granted, therefore, the request for a hearing will be considered withdrawn.  38 C.F.R. 20.702(d) (2011).   

The Board remanded the matter on appeal in July 2010 to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with a VA examination and to obtain a medical opinion regarding the likely etiology of any diagnosed left wrist and/or left hand disorder.  Pursuant to the Board's remand directives, the Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims folder and recorded the clinical findings and medical conclusion in the examination report.  The Board is satisfied that there was compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.






FINDINGS OF FACT

1.  The Veteran has current diagnoses involving his left wrist and hand, to include mild radiocarpal arthritis, De Quervain's tenosynovitis, and cubital tunnel syndrome with ulnar neuritis. 

2.  The Veteran's current chronic left wrist and hand disorders, to include arthritis, did not manifest in service or for years thereafter, and the preponderance of the competent evidence is against a finding that his current diagnosed disorders are related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of injury to left wrist and left hand are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in November 2004 that addressed some of the elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claims, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, service connection has been denied for residuals of a left hand and wrist injury, thus rendering moot any effective date and degree of disability determination.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA also has provided the Veteran with VA examinations dated in March 2005 and July 2010 in order to obtain medical opinions on whether the Veteran has any current disorder involving his left hand and/or wrist that was related to his periods of service.  The July 2010 VA examination was conducted pursuant to the Board's July 2010 remand directives.  The 2010 VA examiner reviewed the claims folders and recorded the clinical findings in the examination report, and he provided a comprehensive statement in support of his conclusions.  The Board finds that the medical opinion is adequate for adjudication purposes, and the adequacy of this medical opinion is discussed in further details below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AMC has substantially complied with the Board's July 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365

In this case, the Veteran claims entitlement to service connection for residuals of an injury of to his left wrist and left hand.  

Service treatment records from May 1980 indicate the Veteran reported he fell on his outstretched left hand, sustaining trauma to his left wrist.  The examining physician noted the carpal bones appeared dislocated and indicated that a decreased range of motion for flexion and extension was evident.  Additional service treatment records from May 1980 show an impression of a fracture of the triquetrum. 

Service treatment records from May 1981 indicate the Veteran complained of swelling to the 4th and 5th digits on his left hand.  The examiner noted the Veteran had "jammed" the digits. 

Service treatment records from August 1, 1985 indicate the Veteran reported to the sick bay aboard the USS Sampson (DDG-10) after reportedly dropping a lube oil pump weighing approximately 80 pounds on his left hand.  The Veteran presented with a "small laceration to thumb[,] localized swelling - slight bone deformity on thumb- very tender."  Service treatment notes from August 5, 1985 indicate that there was no significant swelling but pain in the area of the dorsal first webspace. The digits were noted to be neurovascularly intact.   X-rays were negative.  An examiner on August 20, 1985 noted that the Veteran's left hand demonstrated no swelling or ecchymosis.  X-rays taken demonstrated no evidence of any fractures. 

Discharge examination in September 1985 showed that clinical evaluation of the upper extremities was normal.  A history of an injury to the left thumb was noted.   Subsequent service treatment records from the Veteran's third period of service continue to show normal evaluations of the upper extremities and a reported history of broken bones.  See November 1986 entrance examination and November 1989 separation examination reports, including associated reports of medical history.  

The Veteran did not bring a claim for service connection for disability involving the left hand and wrist until 2004.  No pertinent post-service treatment records prior to 2004 have been identified by the Veteran. 

In June 2004, an x-ray examination was performed at the Gainesville VAMC because of the Veteran's complaints of left wrist pain.  The examining physician reported "no definite bony fracture or dislocation or significant arthritic changes seen."  The Veteran underwent a range of motion evaluation in February 2005.  The examining physician noted loss of protective sensation in the left thumb and diminished protective sensation in the remaining fingers of the left hand. 

A VA Compensation and Pension examination was performed in March 2005.  The VA examiner opined "I feel as far as my examination is concerned that I cannot resolve this issue of diagnosis in functional impairment without resort to mere speculation.  I think he needs to be evaluated for either neurology or hand surgeon (sic) for further delineation of his problems."  The VA examiner noted that the Veteran shows no signs of carpal tunnel syndrome but does not give a diagnosis or an opinion of etiology. 

The RO denied service connection in April 2005 partly on a finding that the medical evidence of record failed to show a disability of the left hand and left wrist. 

On a VA neurology consultation in August 2005, the examining physician's impression included the following: normal study of the left upper extremity; no evidence of cts (carpal tunnel syndrome), no evidence of ulnar neuropathy at wrist or elbow; and normal EMG of the left upper extremity muscles sampled. 

An August 2006 VA treatment record indicates that the Veteran was treated after falling and injuring his left hand.  X-rays showed mild degenerative joint disease and the assessment was pain in the left wrist. 

Pursuant to the Board's July 2010 remand directives, the Veteran was afforded another VA examination in July 2010 to determine whether there is likely any connection between the his current problems involving his left hand and wrist and his periods of service.  Specifically, the examiner was instructed to review the entire claims file, including especially the evidence of inservice injury noted in the service treatment records, the findings on examinations in 2004 and 2005, and the records documenting a left wrist/hand injury in 2006.  

The report of the July 2010 VA examination shows that the VA examiner reviewed the claims folder and recorded the Veteran's reported medical history.  Based on the findings from the clinical examination, including an x-ray report, the VA examiner found that the Veteran's left hand and wrist problems involved diagnoses of left mild radiocarpal arthritis, left De Quervain's tenosynovitis, and left cubital tunnel syndrome with ulnar neuritis.  The VA examiner provided the following medical opinion and supporting statement: 
	
"With regards to his percent diagnosis, his de Quervain's tenosynovitis and his cubital tunnel syndrome with ulnar neuritis are not caused by or related to his hand injury sustained while in the military.  These are two separate entities likely occurred over time.  Can be very easily treated through either therapy modalities or proper surgical referral.  With regards to his radiocarpal osteoarthritis, it is possible that this may stem from an acute injury such as a crush injury to a hand.  It can of course also be due to degeneration over time, especially with somebody employed as a mechanic.  Which one is more likely is impossible to know particularly since his injury to his left hand during service was treated non-operatively.  Therefore, it is less likely than not that his current radiocarpal osteoarthritis stems from injury sustained while in the military."  

Based on review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current diagnosed disorders involving his left wrist and left are related to his periods of service, to include as residuals of inservice injuries. 

The Veteran's service treatment records from his periods of active service show that he injured his left hand and/or wrist three times, however, he was not diagnosed with chronic disorder involving his left hand or left wrist in service, despite his complaints.  As noted above, he was assessed as having a fractured left triquetrum in May 1980, jammed left digits in May 1981, and localized swelling and possible bone deformity in the left thumb in August 1985, but the August 1985 x-rays of his left hand and wrist were negative.  In addition, review of the remainder of the Veteran's service treatment records revealed no complaints or findings indicative of a left wrist or left hand problem.  Indeed, his 1989 separation examination did not reveal any of the claimed disorders, and the Veteran did not report any medical history pertaining to his left hand or left wrist at that time. 

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many years thereafter.  Indeed, the earliest post-service complaints related to the left wrist and/ or left hand come in 2004, when he first applied for VA compensation benefits. 

The Veteran injured his left hand and left wrist in service, as confirmed by service medical evidence.  The Board does acknowledge the Veteran's statements that he has had symptoms since his period of service.  The Board notes that the Veteran is competent to report his experience and symptoms since service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Veteran is not competent to render a diagnosis or to opine as to the etiology of a disorder.  However, the Board finds that he is competent to state that he has experienced symptoms since his military service.  Nevertheless, this history is not supported by any credible evidence and is of limited probative value.  His allegations are inconsistent with the contemporaneous record.  As discussed above, the service treatment records did document complaints, but physical examinations and x-rays did not reveal any chronic left hand or left wrist disorders.  In fact, as previously noted, examiners performing separation examinations in 1981, 1985, and 1989 did not find any pertinent abnormalities.  These findings on objective reports of examination provide affirmative evidence showing that the Veteran did not have his currently diagnosed disorders in service.  

Moreover, the Board cannot ignore the fact that the Veteran did not seek treatment for left wrist or hand problems until several years following his separation from service.  Thus, the Veteran's allegations that he has had chronic symptoms of left wrist and left hand disorders since service are not supported by the contemporaneous evidence of record.  The Board finds the contemporaneous medical evidence, particularly the medical evidence in the reports of examination prior to separation, to be more probative and credible than the Veteran's current assertions regarding his wrist and hand complaints at that time.  Contemporaneous objective evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Based on the foregoing, the Board finds that the Veteran's reported history that he has had his current left hand and left wrist disorders since service is not credible.  There is also no x-ray evidence of any arthritis involving the left hand and wrist until 2006.  Therefore, the Board does not find that any current diagnosed disorders manifested during the Veteran's periods of service, or within one year after his separation from service.   See 38 C.F.R. §§ 3.303, 3.307, 3.309

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of claimed disorders, the Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between current back disorder and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim). 

In addition, the record lacks any medical evidence that links any current diagnoses to the Veteran's military service.  The post-service medical evidence of record indicates that the Veteran had at least one intercurrent injury in 2006 since his separation from service prior to a finding of a chronic disorder.  Although some neurologic symptoms were observed in February and March 2005, the August 2005 neurologic evaluation revealed normal findings.  The first evidence of diagnosed disorder comes after the Veteran re-injured his left wrist/hand in April 2006. 

The Veteran was afforded a VA examination in July 2010 to clarify the nature and etiology of his claimed disorder.  The VA examiner concluded that the Veteran's left de Quervain's tenosynovitis and left cubital tunnel syndrome with ulnar neuritis were not caused by or related to any left hand and/or wrist injury that he sustained during his periods of service.  Rather, the examiner felt that these separate diagnoses were likely related to natural aging process as they occur over time.  There is no medical opinion to the contrary.  

With respect to the diagnosis of arthritis in the left radiocarpal, the July 2010 VA examiner ultimately determined that it was less likely than not that the Veteran's current arthritis involving his left hand was the result of an injury during service.  The Board acknowledges that the VA examiner found that it would be impossible to determine whether it stemmed from an acute injury in service as opposed to the natural degenerative process because the Veteran's left hand injury was treated non-operatively during his period of service.  Nevertheless, the VA examiner opined that given the Veteran's occupational history as a mechanic, his current radiocarpal osteoarthritis did not likely stem from any injury he sustained during his periods of service. 

The Board acknowledges that the July 2010 VA examiner's medical opinion regarding the etiology of the radiocarpal arthritis could be assessed as speculative in nature.  That being said, it is clear from the VA examiner's statement that he considered "all procurable and assembled data" but determined that since the Veteran received non-operative treatment it was impossible to determine whether the current diagnosed stemmed from the acute injury in service.   See Jones v. Shinseki, 23 Vet. App. 382 (2010) (the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation).  In addition, the VA examiner indicated that he had reviewed all materials available to him from the Veteran's claims file to include his service and post-service treatment records as well as the Veteran's reported medical history.   The Board finds that the July 2010 VA examiner's medical opinion was arrived after all due diligence in seeking relevant medical information that might have a bearing on the requested opinion and that such opinion was based on all procurable and assembled data.  Id., 23 Vet. App. at 389.

The Board also finds it significant that there is no medical evidence showing that the Veteran has any current left hand or left wrist disorder related to his military service.  Indeed, there is an the absence of post-service symptomatology prior to injury in 2006, and no medical professional has rendered an opinion relating such disorders to his period of service.  The Veteran's assertions are the only evidence relating his left hand and left wrist disorders to service.  However, he is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence regarding matters that go beyond lay observation, such as diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (under certain circumstances, lay person is competent to identify a simple medical condition).  As noted above, the Veteran is competent to report what he has experienced, but the objective medical evidence is against his claim, and his assertions have been found to be not credible. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of injury to the left hand and left wrist.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that the claim for service connection must be denied. 


ORDER

Service connection for residuals of injury to the left hand and the left wrist is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


